Citation Nr: 1634566	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-17 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.

(The issues of entitlement to service connection for prostate cancer, to include as secondary to herbicide exposure; and entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer, are the subject of a separate decision by the Board of Veterans' Appeals.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to November 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) that effectuated a November 2010 Board decision granting service connection for bilateral hearing loss, and assigned a noncompensable rating, effective May 29, 2008.  The Veteran's claims file is in the jurisdiction of the Waco, Texas Regional Office (RO).

In May 2012, the Veteran's claim for an increased initial rating for his bilateral hearing loss was remanded for the issuance of a statement of the case.  In September 2013, the issue was remanded for further development.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2012 VA Form 9 substantive appeal, the Veteran requested a "BVA hearing by live videoconference."  A hearing was never held, and the issue was therefore remanded in September 2013 in order to afford the Veteran this Board hearing.  See 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 20.700 (2015).  

While VA received correspondence from a private attorney in May 2016 indicating that the Veteran wished to withdraw his request for a hearing, the attorney's VA Form 21-22a and accompanying fee agreement documentation clearly indicate that her representation is limited to two separate issues on appeal, and does not include the issue of entitlement to an initial compensable rating for bilateral hearing loss.  The Veteran's hearing request is therefore not found to be validly withdrawn, and the issue must be again remanded in order to afford him an opportunity for this hearing.  See 38 C.F.R. § 20.702(e) (2015) ) (A hearing may not be withdrawn by a representative without the consent of the appellant.); see also Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board, with the Veteran attending at the RO, pursuant to 38 C.F.R. §§ 20.700(e), 20.703, 20.707 (2015).  After the hearing has been held, or if the Veteran fails to report for the hearing or withdraws the hearing request, the case should be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

